Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed March 28, 2022 has been entered.
The objection to the drawings is withdrawn in response to the replacement drawing. 
With regard to the rejection made under 35 U.S.C. § 112(b), the amendment corrects the problems noted at items 4b, 4c and 4d of the rejection.  With regard to the problem noted at item 4a, the amendment corrects claim 1, but does not correct claims 23 and 24.  These problems are corrected by the Examiner’s amendment below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Noble (Reg. No.48,651) on April 27, 2022.
The application has been amended as follows: 
In the Claims

In claim 23, in line 9, at the beginning of the line, before “determining stain intensity”, insert, “generating a stain intensity image, wherein the generating comprises”.
In claim 23, in lines 9-10, remove, “to generate a stain intensity image”. 
In claim 24, in line 11, at the beginning of the line, before “determining stain intensity”, insert, “generating a stain intensity image, wherein the generating comprises”.
In claim 24, in lines 11-12, remove, “to generate a stain intensity image”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires: generate a cell mask defining a plurality of mask blobs by iteratively
segmenting segment the stain intensity image using the global thresholding filter to generate a cell mask, wherein the global thresholding filter determines if one or more features of the stain intensity image satisfy a local threshold value that is initially less than the global threshold value and gradually reduced after each iteration until a size of each mask blob within the cell mask is related to a selected cell size in a final iteration; apply a chamfer distance transform to the cell mask to generate a distance map; determine an h_maxima marker on the distance map; determine cell seeds in the distance map using the h_maxima marker; determine cell segments within the plurality of patches using a watershed transformation, wherein inputs to the watershed transformation comprise the distance map with the h_maxima marker and the cell seeds; calculate a whole cell count for the plurality of patches based on the cell segments.  These features, in combination with the other elements of the claims, were neither disclosed nor suggested by the prior art of record.  Claims 23 and 24 recite analogous limitations.  Claims 2-22 ultimately depend from claim 1.
	Claim 25 requires: receive a region of interest indication comprising a closed curve drawn within a patch grid overlay of the whole slide pathology image, wherein the patch grid comprises a plurality of patches; determine, for each patch on a boundary of the closed curve, a
percentage of the patch enclosed by the closed curve; and determine a cell count within the closed curve based on a whole cell count for each patch inside of the closed curve, and the determined percentage for each patch on the boundary.  These features, in combination with the other elements of the claims, were neither disclosed nor suggested by the prior art of record.  Claims 26-28 ultimately depend from claim 25.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665